DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received 11/16/2020 are acknowledged.  Claim 11 is amended; claims 1-10 and 12-14 are canceled; no claims are withdrawn; claims 11 and 15-19 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 119(a), 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Japanese Patent Application No. 2014-164912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  According to the English translation of the Written Opinion of the International Searching Authority mailed from the International Searching Authority on 10/13/2015 and placed on record for the instant application on 2/8/2017, the invention of original claims 4 and 5, corresponding to instant claims 16 and 17, is not disclosed in Japanese Patent Application No. 2014-164912 (p. 3, ¶1); therefore, the effective filing date for instant claims 16 and 17 is the filing date of foreign priority document Japanese Patent Application No. 2015-19996 which is 2/4/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15 depends from claim 11.  Claim 11 recites that the surface of the medical instrument which is in contact with or holds cells has a water contact angle ≥80° and ≤110°.  Claim 15 recites that the water contact angle of the surface which is in contact with or holds cells is ≥70° and ≤120°; hence, claim 15 fails to further limit the subject matter of the claim upon which it depends.
Claim 17 depends from claim 16 which depends from claim 11.  Claim 11 recites that the surface of the medical instrument which is in contact with or holds cells has a water contact angle ≥80° and ≤110°.  Claim 17 recites that the water contact angle of the surface which is in contact with or holds cells is ≥121 ° and ≤160°; hence, claim 17 fails to include all the limitations of the claim upon which it depends (i.e. that the water contact angle is between 80° and 110° inclusive).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al., US 2012/0156448 (cited on IDS, 2/8/2017; herein “Sunaga”) in view of DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 11/23/2018; herein “DeSimone”), Shirasu et al., US 2005/0153438 (cite A, PTO-892, 9/23/2020; herein “Shirasu”), Io et al., JP 2007-177046 (cited on IDS, 2/8/2017; herein “Io”), Miyauchi et al., US 2004/0125266 (cite C, PTO-892, 11/23/2018; herein “Miyauchi”) and Okano et al., US 2006/0234377 (cite A, PTO-892, 3/16/2020; herein “Okano”).
Sunaga teaches a fluorine-containing cyclic olefin polymer composition comprising a fluorine-containing cyclic olefin polymer (A) containing a repeating structural unit represented by the general formula (1) and having a fluorine atom content rate of 40 to 75% by mass; a photocurable compound (B); and a photocuring initiator (C) (Abst.; [0017-19]), wherein formula (1) is the same as Formula (1) of instant claim 1.  Sunaga teaches that the fluorine-containing cyclic olefin polymer composition is a resin molding product having a fine pattern over its surface [0002], i.e. a substrate, and teaches that the substrate can be used as a biochip or a microreactor chip (Id.), i.e. a medical instrument.

DeSimone also teaches patterned substrates comprised of fluorinated polymers (Abst.) wherein the patterned substrate material comprises a fluoroolefin material, a fluorinated thermoplastic elastomer, or a polymer formed from a fluorinated monomer or fluorinated oligomer that can be polymerized or crosslinked by a metathesis polymerization reaction (col. 6, ll. 50-58; col. 11, ll. 43-51; col. 16, ll. 8-16; col. 26, ll. 39-47) wherein the metathesis polymerization is performed wherein the fluorinated monomer or oligomer comprises a functionalized cyclic olefin (col. 13, ll. 16-21; col. 17, ll. 46-51; col. 28, ll. 22-26).  DeSimone teaches that the patterned substrates, which can comprise fluorinated polymer produced by metathesis reactions of fluorinated monomers which are cyclic olefins, are used for medical devices (col. 36, ll. 9-13; col. 37, ll. 11-12; col. 37, ll. 34-37) which can be employed as a cellular scaffold (col. 20, ll. 6; col. 21, ll. 28) and for seeding and growing, i.e. culturing, stem cells (col. 36, ll. 27-36).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to contact cells with or hold cells on the surface of a cell culture vessel (medical instrument employed for culturing cells) on the fluorinated cyclic olefin polymeric substrate produced by metathesis reactions of fluorinated monomers which are cyclic 
DeSimone doesn’t specify that the cell culture vessels (medical instruments which serve as scaffolds for seeding and culturing cells) constructed of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins are in the shape of a bag; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the scaffolds for seeding and culturing cells constructed of fluorinated cyclic olefin polymeric substrates (cell culture vessels) to be in the shape of a bag as taught by Shirasu.
Shirasu teaches vessels for cell culture composed of fluorinated polymers (Abst.) wherein the polymer is preferably a polyolefin ([0011], [0024]) and wherein the vessel is in the shape of a bag or bottle (i.e. flask) [0023] because the vessels composed of fluorinated polymers have more excellent cell growth ability and more efficient cell culture than conventional (i.e. non-fluorinated) vessels for cell culture (Abst.).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the medical instruments for seeding and culturing cells comprised of the fluorine-containing cyclic olefin polymer of Formula (I) made obvious by Sunaga in view of DeSimone to be in the shape of a bag because Shirasu teaches that cell culture 
Neither Sunaga, DeSimone or Shirasu measure the water contact angle of the fluorine-containing cyclic olefin polymer compositions; however, a person of ordinary skill in the art at the time of filing would have found it obvious that the surface of the medical instrument comprised of a fluorinated cyclic olefin polymer with a repeating structural unit represented by Formula (1) of instant claim 1 which is in contact with or holds cells has a water contact angle between 80° - 110° inclusive (i.e. equal to or more than 80° and equal to or less than 110°) as taught by Io.
Io teaches fluorine-containing cyclic olefin polymer compositions made from fluorine-containing cyclic olefin repeating structure units which meet the Formula (1) in instant claim 1 (Io, claim 1, [0013]) when n=0 and x is carbon.  Io teaches that the water contact angle of the polymer compositions is preferably 80-100° [0026] and teaches working examples ([0068], [0069], [0071-2], [0074], [0076-7], [0078-9], [0080-1], [0086], [0087], [0088-9], [0090] and [0091]) wherein the measured water contact angle gave values between 85° and 100°.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the water contact angle of the surface holding the cells in the medical instrument made obvious by Sunaga in view of DeSimone and Shirasu to be between 80° and 110° because Io teaches that surfaces comprised of fluorine-containing cyclic olefin polymer compositions with a repeating structure unit represented by Formula (1) in instant claim 1 preferably have a water contact angle between 85° and 100°.

Miyauchi teaches functional substrates comprising micropillars (convex-concave structures) on the surface of the substrate (Abst.).  Miyauchi teaches that substrates with such a nanotextured surface show a high water contact angle (about 135° in diagram in Fig. 11; [0116-7]) similar to the effect seen in lotus leaves.  The high water 
Miyauchi teaches methods of culturing cells on their substrates with convex-concave structure [0104-12] comprising a step of placing the cells on the cell culture substrate with micropillars [0106], i.e. inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface, then culturing and proliferating the cells on their cell culture substrate with micropillars [0111], i.e. a step of obtaining cultured cells by culturing the cells, followed by drawing off the medium by suction whereby the sheet of cells is separated from the cell culture substrate with micropillars [0112], i.e. a step of floating the cultured cells from the surface by dislodging with a buffer solution (cell culture media) over the surface which could just as easily be accomplished by adding the buffer solution over the surface on which the cultured cells are formed.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to recover cells cultured on a surface with a high water contact angle by gently dislodging the cells with a buffer solution (cell culture media is a buffer solution).
Okano teaches methods of liberating cells cultured on a low adhesion substrate (a temperature dependent polymer below the lower critical temperature) wherein the cells are inoculated onto the surface and cultured (Abst.; [0020]), then detaching the cells in culture media or an isotonic fluid [0056], i.e. a buffer solution, by washing the cultured cells so that they are detached for recovery [0065], i.e. floating the cultured cells from the surface by adding a buffer solution over the surface and then separating 
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method with the cell culture vessel (medical instrument) made obvious by Sunaga in view of DeSimone and Shirasu comprising a step of inoculating cells over the surface of the substrate of the cell culture vessel (medical instrument) so as to be in contact with or held on the surface; a step of obtaining cultured cells by culturing the cells; and a step of floating and obtaining the cultured cells from the surface by adding a buffer solution over the surface on which the cultured cells are formed because DeSimone teaches seeding and culturing cells on the substrate which would entail a method comprising a step of inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface (i.e. seeding cells on the substrate) and a step of obtaining cultured cells by culturing the cells (i.e. culturing cells on the substrate), Io teaches that surfaces comprised of fluorine-containing cyclic olefin polymer compositions with a repeating structure unit represented by Formula (1) in instant claim 1 have a water contact angle between 85° and 100°, Miyauchi teaches culturing and proliferating cells on their cell culture substrate then obtaining the cultured cells by drawing off the medium by suction whereby the sheet of cells is separated from the cell culture substrate and Okano teaches obtaining cells cultured on a low adhesion substrate by washing the cells with culture media or an isotonic solution so that they are detached for recovery, i.e. floating the cultured cells from the surface by adding a buffer solution over the surface and then separating the cultured cells from the surface by adding a buffer solution over the prima facie obvious.
Regarding claim 15, Io teaches that surfaces comprised of fluorine-containing cyclic olefin polymer compositions with a repeating structure unit represented by Formula (1) in instant claim 1 have a water contact angle between 85° and 100°; therefore, claim 15 is prima facie obvious.
Regarding claims 18 and 19, Sunaga teaches that their fluorine-containing cyclic olefin polymer composition also comprises a photocurable compound and a photo-curing initiator (Abst.) wherein the mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition is in the range from 99.9/0.1 to 80/20 ([0020-1], [0034], [0054-5], [0531], [0609]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition to be between 99.9/0.1 and 50/50 because Sunaga teaches a mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition in the range from 99.9/0.1 to 80/20; therefore, claims 18 and 19 are prima facie obvious.
Regarding claim 16, Sunaga teaches that their fluorine-containing cyclic olefin polymer composition can comprise a fine pattern on the surface and using the fluorine- prima facie obvious.

Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al., US 2012/0156448 (cited on IDS, 2/8/2017; herein “Sunaga”) in view of DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 11/23/2018; herein “DeSimone”), Shirasu et al., US 2005/0153438 (cite A, PTO-892, 9/23/2020; herein “Shirasu”), Io et al., JP 2007-177046 (cited on IDS, 2/8/2017; herein “Io”), Miyauchi et al., US 2004/0125266 (cite C, PTO-892, 11/23/2018; herein “Miyauchi”), Okano et al., US 2006/0234377 (cite A, PTO-892, 3/16/2020; herein “Okano”) and  Tuteja et al., US 2010/0316842 (cite B, PTO-892, 11/23/2018; herein “Tuteja”).
The discussion of Sunaga, DeSimone, Shirasu, Io, Miyauchi and Okano regarding claims 11, 15-16 and 18-19 in the rejection set forth above is incorporated herein.
Sunaga teaches that the surface of the medical instrument comprising a substrate of fluorine-containing cyclic olefin polymer can further comprise a fine pattern on the surface wherein the pattern has a convex-concave structure ([0063], [0614-5]), but Sunaga doesn’t measure or teach what the water contact angle of the patterned surface is.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the water contact angle of Sunaga’s fluorine-containing cyclic olefin polymer substrate with convex-concave structure to be about 150° to 160° as taught by Tuteja.
Tuteja teaches that substrates with convex-concave structure, such as pillars, nanonails, wire gratings or the structure of a lotus leaf, have water contact angles ranging from 150° to 160° (Fig. 5; Table 1).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the medical instrument made obvious by Sunaga in view of DeSimone and Io to have a water contact angle between 150° and 160° when it comprises a convex-concave structure of its surface because Tuteja teaches that substrates with such a nanopatterned surface have water contact angles ranging from 150° to 160°; therefore, claim 17 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 11 and 15-19 under 35 U.S.C. § 103 .
Applicant then reports the water contact angles of substrates NOT made with a fluorine-containing resin represented by the general formula (1) including Comparative Examples 1 (substrate is Teflon, [0291-2] of published application), 4 (substrate is Teflon [0298-9] of published application), 2 and 3 (substrate is a non-fluorinated polymer, [0293-7] of published application) and argue that none of the cited references disclose or suggest the above noted effects.
This is unpersuasive because, as set forth in the rejection above, Io teaches substrates formed from fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1 and teaches that the water contact angles of the polymer compositions is preferably 80-100° [0026] and demonstrates working examples ([0068], [0069], [0071-2], [0074], [0076-7], [0078-9]) wherein the measured water contact angle is between 85° and 100°.
other than 80° - 110° as taught by Io.
The original disclosure is clear that the water contact angle of the surface of the medical instrument is determined by the COMPOSITION of the surface which, when the composition of the surface is a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1, would have a water contact angle preferably between 80 and 110° (specification, [0030] – the water contact angle is controlled by the selection of the material which forms the surface of the substrate and “In the present embodiment, forming the surface of the substrate 
Thus, Applicant’s arguments are unpersuasive that the surface of the medical instrument taught by Sunaga would have a water contact angle other than 80 – 110° or that the method made obvious by Sunaga in view of DeSimone, Shirasu, Io, Tuteja, Miyauchi and Okano comprising cultured cells while being retained on the surface of the medical instrument, so a cell sheet can be obtained and detached from the substrate is non-obvious.
Applicant’s argue that the ability to culture cells while being retained on one surface of the base material so that a cell sheet can be obtained and detached from the substrate by adding a buffer is an unexpected effect (pp. 5-6).  To address secondary considerations of non-obviousness due to allegations of unexpected results, several issues must be evaluated:
prima facie obviousness in making a final determination of the obviousness of the claimed invention.  
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. no determination of the water contact angle of the surface of the medical instruments taught by Sunaga or comparison to the methods of cell culture, cell sheet formation and cell sheet recovery taught by Miyauchi and Okano; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  As taught by Miyauchi and Okano, the ability to culture cells while being retained on one surface of the base material so that a cell sheet can be obtained and detached from the substrate by adding a buffer is NOT an unexpected effect.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
Hence, Applicant’s arguments are unpersuasive as to the non-obviousness of the claimed method and the rejections under 35 U.S.C. 103 are maintained with modification to address claim amendments.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/Examiner, Art Unit 1651      

                                                                                                                                                                                       /MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651